Citation Nr: 1416816	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-44 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a liver condition, including as due to a service-connected disability.

3.  Entitlement to service connection for diabetes mellitus, including as due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from October 1963 to April 1964 and additional prior service in the U.S. Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, in which the RO determined that, as new and material evidence had not been received, the previously denied claim of service connection for a bilateral hip disability would not be reopened.  The RO also denied, in pertinent part, the Veteran's claims of service connection for a liver condition and for diabetes mellitus, each including as due to a service-connected disability.  The Veteran disagreed with this decision in August 2010.  He perfected a timely appeal in October 2010.

In April 2013, the Board reopened the Veteran's previously denied claim of service connection for a bilateral hip disability and remanded the currently appealed claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC obtain the Veteran's updated VA and private treatment records and schedule him for appropriate examinations to determine the nature and etiology of his bilateral hip disability, liver condition, and diabetes mellitus.  These records subsequently were associated with the Veteran's claims file and the requested examinations occurred in June 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As is explained below in greater detail, the issue of entitlement to service connection for diabetes mellitus as due to a service-connected disability and on a presumptive service connection basis as a chronic disease is denied in this decision.  See 38 C.F.R. §§ 3.307, 3.309, 3.310.  The issue of entitlement to service connection for diabetes mellitus on a direct service connection basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence indicates that the Veteran's current bilateral hip disability is not related to active service.

2.  The record evidence indicates that the Veteran's current liver condition is not related to active service and was not caused or aggravated by a service-connected disability.

3.  The record evidence indicates that the Veteran's diabetes mellitus, which manifested first several decades after active service, was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(22), 101(24), 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  A liver condition was not incurred in or aggravated by active service, including as due to a service-connected disability.  38 U.S.C.A. §§ 101(22), 101(24), 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013). 

3.  Diabetes mellitus was not aggravated by a service-connected disability nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(22), 101(24), 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in December 2006, April and May 2010, and in March 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued to the Veteran, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for a bilateral hip disability, a liver condition, including as due to a service-connected disability, or for diabetes mellitus as due to a service-connected disability or on a presumptive service connection basis as a chronic disease.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the December 2006 and April and May 2010 VCAA notice was issued prior to the currently appealed rating decision issued in July 2010; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board previously found in its April 2013 remand that the April 2012 VA opinion was inadequate for adjudication purposes and, as such, this opinion will not be discussed in adjudicating the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   Given that the pertinent medical history was noted by the examiners at the Veteran's most recent VA examinations in June 2013, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the June 2013 examinations are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred a bilateral hip disability, a liver condition, and diabetes mellitus during active service.  He alternatively contends that a service-connected disability caused or contributed to his current liver condition and diabetes mellitus.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, cirrhosis of the liver, and diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  With the exception of cirrhosis of the liver, a liver condition is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  As such, the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim as it pertains to a liver condition other than cirrhosis of the liver.  To the extent that the Veteran contends that he experiences arthritis of the bilateral hips that is related to active service, because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating that part of the Veteran's service connection claim for a bilateral hip disability.  Finally, because diabetes mellitus is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating this claim.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records show that, at a pre-enlistment physical examination in June 1963, prior to entry on to active U.S. Army National Guard (ANG) service in October 1963, the Veteran denied all relevant pre-service medical history.  Clinical evaluation was normal.  There was no albumin or sugar in the Veteran's urine.

At his separation physical examination in March 1964, the Veteran denied all relevant in-service medical history.  Clinical evaluation was normal.  The Veteran's urine was negative for albumin or sugar.

The post-service evidence shows that, on private outpatient treatment in October 1988, no relevant complaints were noted.  A history of being diabetic was noted.  Physical examination showed that the abdomen was grossly obese.  The assessment included diabetes mellitus.

In July 1989, it was noted that the Veteran "continues to lose weight on his diet.  He has lost a total of 24 [pounds] so far."  Objective examination showed he was a large male with an obese abdomen.  The assessment included diet controlled diabetes mellitus.

In July 1990, it was noted that the Veteran "continued to have blood sugar readings that are entirely normal" on his daily diabetes mellitus medication.  Physical examination showed an obese abdomen "though he has continued on his diet and has lost 8 [pounds]."  The impressions included diabetes mellitus which was controlled.  The Veteran was advised to "withhold" his daily diabetes mellitus medication "at present."

In January 1991, the Veteran reported "only taking 2.5 [milligrams] of his" diabetes mellitus medication "daily."  Physical examination showed an obese abdomen.  "He has not lost any weight from his previous visit."  The impressions included diabetes mellitus, not adequately controlled.  The Veteran was advised "again on the importance of dietary control" and his diabetes mellitus medication was increased to 5 milligrams (mg) "daily again."

In July 1992, it was noted that the Veteran "has been non-compliant because of economic reasons."  The Veteran reported that he might not be able to go back for 1-2 more months.  The impressions included diabetes mellitus, probably inadequately controlled.  The Veteran was advised to increase his diabetes mellitus medication to 5 mg "in the morning and 5 [mg] at noon."

In May 1993, it was noted that the Veteran "currently is not doing home glucose monitoring."  The Veteran's blood sugar was 224 mg %.  The impressions included diabetes mellitus, poor control.  The Veteran was advised to begin taking Glynase "at 6 mg daily in divided doses at 5am and noon."  Following subsequent private outpatient treatment in May 1994, the Veteran was advised to increase his Glynase dosage to 4.5 mg twice daily.

In August 1994, it was noted that the Veteran "fails to bring in any evidence that he is performing fingerstick blood sugars at home.  He says that his sugars run between 170 and 180 most of the time, and admits that he doesn't take them every day."  Objective examination showed fingerstick blood sugar "today 147 mg %."  The assessment included diabetes mellitus.  The Veteran was advised to continue taking Glynase 4.5 mg twice daily.

In July 1995, the Veteran reported losing 2 pounds.  "Discussed with him, again, the importance of continuing to lose weight and I am impressed that he is beginning to make some effort here."  The impressions included diabetes mellitus, inadequately controlled.  The Veteran's Glucotrol was increased to 10 mg twice daily.

A review of the Veteran's SSA records shows that he was awarded SSA disability benefits in October 1996 for Grade I spondylolisthesis and status-post rotator cuff injury.  These records consist largely of duplicate copies of his VA treatment records and examination reports.

On VA outpatient treatment in August 1997, no relevant complaints were noted.  "He has been treated for diabetes without known complications...He does not eat a diet that is any way tailored for...diabetes.  He says the medications have controlled his disease."  Objective examination showed he was obese.  The assessment included non-insulin dependent diabetes mellitus.  The Veteran was prescribed Glipizide 10 mg twice daily.

In April 2000, it was noted that the Veteran "is followed for diabetes Type 2 but he now requires Insulin.  We added Insulin at 12 units in the evening daily and he is taking 30 mg of Glipizide plus maximal dose Metformin."  The Veteran's fasting glucose was 176 and his hemoglobin A1C was up to 8.6%.  "He tells me his fasting whole blood glucoses at home are between 170 and 190 and his before supper values are between 170 and 200."  The assessment included diabetes "not adequately controlled."  The Veteran's Glipizide was stopped and he was given a full dose of insulin with 25 units in the morning and 12 units in the evening "as he has been taking."

In October 2002, it was noted that the Veteran's diabetes mellitus was stable.  The Veteran was obese.  "He denies any hip pain."  Objective examination showed an obese abdomen "but I did not detect any organomegaly."  The assessment included diabetes type II, "complicated by neuropathy but control has been acceptable."  The Veteran was advised "to eliminate sodium from his diet."  In an addendum to this treatment note, a VA staff physician stated, "[The Veteran] has no hip pain, he has pain in the sacroiliac areas that is associated with his chronic low back pain."

In October 2004, no relevant complaints were noted.  The Veteran was obese.  Physical examination showed a very obese abdomen.  The Veteran's glucose was 138.  The assessment included diabetes in fair control.

In October 2005, no relevant complaints were noted.  The Veteran was obese "but he has lost a few pounds since August."  He was on 56 units of insulin in the morning and 52 "before supper."  Objective examination showed a "quite obese" abdomen.  The assessment included diabetes which "has been well controlled."

On VA joints examination in December 2006, the Veteran's complaints included bilateral hip pain of unknown cause for the previous 3-4 years.  The Veteran described his bilateral hip pain as intermittent "and ranges in intensity from 0/10 to 10/10" on a pain scale (with 0/10 being no pain and 10/10 being the worst imaginable pain).  He denied any bilateral hip joint instability, stiffness, or weakness.  His hip pain was increased by standing, walking, prolonged sitting, or driving.  He was independent in his activities of daily living.  He had used a Rolator walker for the previous 6 months and prior to that had used a single-point cane.  He could stand for 15 minutes and walk 100 feet 'before he wants to sit down."  He denied any flare-ups.  Physical examination showed he was obese, sitting tolerance within normal limits, difficulty getting from sitting to standing position "and he uses his upper extremities to aid him in this maneuver," an antalgic gait, using a Rolator walker "but with equal weight bearing," an inability to walk on heels or toes or squat and stand.  Physical examination of the hips showed non-tender sacroiliac joints and trochanters and a painful range of motion due to back pain.  X-rays of the hips showed sclerotic lesions of the right ilium and no evidence of acute osseous injury.  The VA examiner opined that the Veteran's bilateral hip condition was not due to his service-connected lumbosacral spine disability.  The rationale was that the Veteran's bilateral hip pain might "be due to his body habitus."  The impressions bilateral hip condition.

On private outpatient treatment on July 31, 2007, M.A.H., P.A.-C., stated that a review of the Veteran's hip x-rays "fail to reveal any significant pathology."  Objective examination showed he was obese, using a walker, no localizing areas of tenderness, and no muscle atrophy.  The impression was right buttock pain radiating down the right leg "with consideration for an overt compression."  The Veteran was advised to undergo an magnetic resonance imaging (MRI) scan of the lumbar spine.

On private outpatient treatment on August 1, 2007, M.A.H., P.A.-C. stated that he had contacted the Veteran with the results of a recent magnetic resonance imaging (MRI) scan of his lumbar spine.  This clinician stated that the Veteran's "bilateral hip and leg pains in fact are related to his back pathology."

On VA outpatient treatment in October 2007, it was noted that the Veteran "looks well today."  The Veteran's glucose was 171.  The assessment included Type 2 diabetes "with recent discontinuation of oral medications and increase in...insulin."  The Veteran's insulin was increased from 65 to 70 units twice daily.

In April 2009, the Veteran's complaints included being required to take high doses of insulin to manage his diabetes mellitus.  It was noted that the Veteran "was started on insulin approximately 6 years ago and is currently on a regimen of" 119 units of insulin twice daily.  "He started this regimen 2 months ago when Glucophage was stopped due to [elevated creatinine] of 1.5. Prior to that, [the Veteran's] regimen had been 60-70" units of insulin twice a day and 850-1000 mg of Glucophage 3 times a day (although the VA clinician questioned whether this reported amount of Glucophage was accurate).  "Sugars are checked twice daily and range from 111-212 in the AM(fasting) and 117-276 in the PM (prior to dinner).  [The Veteran] denies any episodes of hypoglycemia.  Of note, [the Veteran] had regularly had A1cs in the 6 range prior to 4/24/08 check. Since 4/08, A1cs have consistently been in the 8 range. When [the Veteran] was questioned as to [an] event or change that occurred at that time which may have caused the difference in glycemic control - [he] endorsed 50lb weight gain."  The Veteran experienced no diabetic retinopathy or nephropathy but had diabetic neuropathy.  Physical examination showed he was obese, walked slowly with a walker, and a soft, obese abdomen with positive bowel sounds.  The Veteran's glucose was 198.  The assessment was a history of type II diabetes mellitus for 15 years.  "[The Veteran's] insulin requirements increased dramatically after he was forced to stop taking Metformin secondary to [creatinine] elevation. Additionally, [the Veteran] reports severe functional limitations due to back pain."  The Veteran was advised to lose weight in order to improve his glycemic control.

In August 2009, it was noted that the Veteran "is continuing to struggle with trying to lose weight."  Objective examination showed the Veteran "looks well today."  The Veteran's glucose was 163.  The assessment included Type 2 diabetes.  It was noted that the Veteran was "on large doses of" insulin.  "His A1c is 8.2 today which is by no means ideal, but it is something that he may need to live with unless he can lose some weight."

The Veteran was hospitalized in October 2009 at a private hospital for a "complicated clinical presentation" including diabetes mellitus "requiring more than 200 units of insulin a day."  It was noted that, although the Veteran's diabetes mellitus "requires very high doses of insulin...it has been well controlled on an outpatient basis."  A history of morbid obesity was noted.  Physical examination showed a soft and non-tender abdomen with no rebound and present bowel sounds.  The Veteran's glucose was 204.  The assessment included acute renal failure and diabetes mellitus.  The Veteran was started on an insulin drip "given his acute illness and therapy with steroids in a patient with very difficult to control diabetes mellitus."

The Veteran was transferred to another private hospital at the end of October 2009 and remained hospitalized until November 19, 2009, for multiple medical problems including diabetes mellitus.  Physical examination at discharge showed an obese abdomen.  The Veteran's blood glucose during his hospital stay was 146.  It was noted that the issues addressed during the Veteran's hospital stay included diabetes mellitus that was "not well controlled" and "difficult to control the entire time he was here.  His regimen has changed from his preadmission regimen.  At the time of discharge the [Veteran] is going to be sent home on...insulin...This will require continued diligence to manage his sugars."  The discharge diagnoses included Type 2 diabetes mellitus. 

The Veteran was advised in January 2012 by a VA physician that his liver function tests had been normal.

On VA outpatient treatment in December 2012, the Veteran's complaints included "some yellowish discoloration of the skin.  No abdominal pain and no diarrhea or alcoholic stools.  He has been somewhat nauseated with some emesis and dry heaves and anorexia.  NO fevers or chills and no increase in abdominal girth.  No change to his urination."  Physical examination showed no scleral icterus, a soft, obese, non-distended, non-tender abdomen with no organomegaly or masses, and the skin "appears jaundiced."  The assessment included "Jaundiced with no abdominal pain and with anorexia, nausea and dry heaves."

The Veteran was admitted to a VA medical center's rehabilitation center in January 2013 for weakness.  It was noted that he had been followed for jaundice and abnormal liver function tests.  A liver biopsy performed in December 2012 was pending.  While at the rehabilitation center, repeat liver function tests were improved.  The Axis III diagnoses at discharge from the rehabilitation center included elevated liver function tests "with recent nausea and vomiting, which resolved, awaiting liver biopsy results, here for weakness (Principal Diagnosis)."

On VA outpatient treatment in February 2013, the Veteran's complaints included cryptogenic cirrhosis of the liver.  A liver biopsy taken in January 2013 was reviewed and showed "findings of cryptogenic cirrhosis with findings suggestive of chronic biliary disease...He has noted increasing jaundice since returning home [from the VA rehabilitation center in January 2013].  He reports no problems with pruritus.  He has not had any episodes of confusion.  He denies any abdominal distention.  His weight continues to trend downward.  He feels that he is not as hungry.  He reports no problems with low blood sugars.  In fact, his blood sugars are rather high."  Physical examination showed he was obese, "visibly jaundiced, with scleral icterus," and a soft, obese, non-tender, non-distended abdomen.  The Veteran's glucose was 203.  The assessment included cryptogenic cirrhosis with obstructive jaundice and Type 2 diabetes "with overall poor control."

On VA hip and thigh conditions Disability Benefits Questionnaire (DBQ) in June 2013, the Veteran's complaints included moderate bilateral hip pain which had worsened slightly since 2007.  "The Veteran had gradual onset of pain in his hips, not sure when it sta[r]ted, and believes his back pain radiates to his hips and contributes to his hip pain.  He reports he has pain with walking after only a few steps."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied experiencing any flare-ups.  Physical examination of the hips showed less movement than normal, disturbance of locomotion, interference with sitting, standing, or weight-bearing, tenderness to palpation in the right hip, 5/5 muscle strength, no hip joint ankylosis, and no malunion or non-union of the femur, flail hip joint, or leg length discrepancy.  The Veteran regularly used a wheelchair and a  walker for locomotion "for [his] back condition."  X-rays of the hips showed degenerative or traumatic arthritis.  The Veteran denied any loss of function due to the DeLuca factors.  The VA examiner opined that it was less likely than not that the Veteran's minimal bilateral hip osteoarthritis was caused by active service or any incident of service, to include as due to a service-connected disability.  The rationale for this opinion was that the Veteran's minimal bilateral hip osteoarthritis was "due to aging."  This examiner also opined that it was less likely than not that the Veteran's osteoarthritis was aggravated by a service-connected disability.  The rationale for this opinion was that the Veteran's bilateral hip osteoarthritis "may be relieved by resting his hips, due to having limited mobility due to back condition."  The diagnosis was minimal osteoarthritis in both hips.

On VA liver conditions DBQ in June 2013, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran currently did not have signs or symptoms attributable to chronic or infectious liver disease or cirrhosis of the liver.  This examiner also stated that the Veteran "presented with jaundice in January 2013 and had a [computerized tomography (CT) scan] of the liver showing nodularity."  A liver biopsy performed in January 2013 had shown "cryptogenic cirrhosis with features suggestive of chronic biliary disease."  An endoscopic retrograde cholangiopancreatography performed in April 2013 had shown choledocholithiasis.  "Complete removal was performed using biliary sphincterotomy and balloon sweeping."  The Veteran had been diagnosed as having hepatitis C.  He had not had any incapacitating episodes due to any liver conditions in the previous 12 months.  The VA examiner opined that it was less likely than not that the Veteran's liver condition (which was diagnosed as cryptogenic cirrhosis) was caused by active service or any incident of service, to include as due to a service-connected disability.  The rationale for this opinion was that "the etiology [of cryptogenic cirrhosis] is unknown by definition."  This examiner also opined that it was less likely than not that the Veteran's cryptogenic cirrhosis was aggravated by a service-connected disability.  The rationale for this opinion was that "[c]ryptogenic cirrhosis has an unknown etiology."  The rationale also was that the Veteran's long-term use of non-steroidal anti-inflammatory drugs (NSAIDS) was acceptable up to 2 grams "and was much less at the level he was taking (500 mg daily)."  The rationale further was that the Veteran was not required to change any of his medications by his gastroenterologist.  The diagnosis was cirrhosis of the liver diagnosed in January 2013.

On VA diabetes mellitus DBQ in June 2013, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's diabetes mellitus was managed by a restricted diet and more than 1 daily injection of prescribed insulin.  The Veteran's diabetes mellitus did not require regulation of activities.  He visited his diabetic care provider less than 2 times per month.  He had experienced zero episodes of ketoacidosis or hypoglycemia requiring hospitalizations in the previous 12 months.  He also had not had progressive unintentional weight loss or progressive loss of strength attributable to his diabetes mellitus.  He experienced diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction, and erectile dysfunction as a result of his diabetes mellitus.  The Veteran's diabetes mellitus had not permanently aggravated any of these complications, however.  The Veteran was unable to do prolonged standing "due to peripheral neuropathy [and] he is in a wheelchair due to multifactorial conditions [including] obesity [and] deconditioning."  The VA examiner opined that it was less likely than not that the Veteran's diabetes mellitus was caused or aggravated by a service-connected disability.  The rationale for this negative nexus opinion concerning secondary service connection was that the Veteran's "[i]nability to exercise or restriction of movement limit his activity, but do not prevent activity.  Any type of modified activity would be good for his diabetic control."  The rationale also was that a 50 pound weight gain had been seen as the cause of the Veteran's poorly controlled diabetes mellitus in April 2009.   The diagnosis was diabetes mellitus type II.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral hip disability.  The Veteran contends that he incurred a bilateral hip disability during active service.  The record evidence does not support his assertions regarding in-service incurrence of a bilateral hip disability or an etiological relationship between a current bilateral hip disability and active service, however.  It shows instead that, although the Veteran currently experiences minimal bilateral hip osteoarthritis (as seen on VA examination in June 2013), it is not related to active service.  The Veteran's available service treatment records show no complaints of or treatment for a bilateral hip disability at any time during active service.  The Board acknowledges in this regard that the lack of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim), and Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  It appears that, following his service separation in April 1964, the Veteran initially sought treatment for a bilateral hip disability in approximately December 2006, or more than 42 years later, when he reported for VA joints examination.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The remaining post-service evidence demonstrates that, although the Veteran has been diagnosed as having mild osteoarthritis of the bilateral hips, his current bilateral hip disability is not related to active service.  The December 2006 VA examiner opined that the Veteran's bilateral hip condition was not due to his service-connected lumbosacral spine disability.  The rationale was that the Veteran's bilateral hip pain might "be due to his body habitus."  In other words, the December 2006 VA examiner suggested that the Veteran's obesity and deconditioning - both well-documented in his post-service VA and private treatment records - may have caused his bilateral hip pain.  The Board notes, however, that the December 2006 VA examiner's opinion is too speculative to be given probative weight in determining whether the Veteran's bilateral hip disability is related to active service.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Board acknowledges that, following private outpatient treatment on August 1, 2007, M.A.H., P.A.-C., stated that the Veteran's "bilateral hip and leg pains in fact are related to his back pathology."  The basis for this clinician's opinion concerning the etiology of the Veteran's bilateral hip disability is not clear from a review of the record, although it appears that this opinion may have been based on a private MRI scan of the Veteran's lumbar spine (which was not included in the records provided by this clinician when requested by VA).  Further, this clinician undercut the probative value of his August 1, 2007, opinion by noting on outpatient treatment the day before on July 31, 2007, that a review of the Veteran's hip x-rays "fail to reveal any significant pathology."  Objective examination of the Veteran on July 31, 2007, showed he was obese, using a walker, no localizing areas of tenderness, and no muscle atrophy.  The impression provided by M.A.H., P.A.-C., on July 31, 2007, was right buttock pain radiating down the right leg "with consideration for an overt compression."  

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Having reviewed the records provided by M.A.H., P.A.-C., including the apparent conflict between his conclusion on July 31, 2007, that the Veteran had no significant bilateral hip pathology and his conclusion 1 day later on August 1, 2007, that the Veteran's bilateral hip disability was due to his service-connected lumbosacral spine disability, the Board finds that, to the extent that the July 31, 2007, opinion supports a finding that the Veteran's bilateral hip disability is due to his service-connected lumbosacral spine disability, it is less than probative because it does not reflect clinical data or other rationale and is not supported by the clinical evidence of record.

Critically, following a comprehensive VA examination in June 2013, the VA examiner opined that it was less likely than not that the Veteran's minimal bilateral hip osteoarthritis was caused by active service or any incident of service, to include as due to a service-connected disability.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates that his bilateral hip disability is related to active service.  In summary, the Board finds that service connection for a bilateral hip disability is not warranted.

The Board also notes that service connection for arthritis of the bilateral hips is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309; see also Walker, 708 F.3d 1331.  The record evidence does not indicate that the Veteran's bilateral hip x-rays documented the presence of arthritis during active service or within the first post-service year (i.e., by April 1965).  It appears instead that degenerative or traumatic arthritis of the hips first was documented on x-rays completed as part of the Veteran's most recent VA hip and thigh conditions DBQ in June 2013.  Thus, service connection for arthritis of the bilateral hips also is not warranted.  Id.

The Board next finds that the preponderance of the evidence is against the Veteran's claim of service connection for a liver condition, including as due to a service-connected disability.  The Veteran contends that he incurred a liver condition during active service or, alternatively, a service-connected disability caused or contributed to his liver condition.  The record evidence does not support his assertions regarding in-service incurrence of a liver condition or an etiological relationship between his current liver condition and active service, however.  It shows instead that, although the Veteran currently experiences a liver disability (diagnosed as cryptogenic cirrhosis of the liver and jaundice), it is not related to active service or any incident of service, including as due to a service-connected disability.  The Veteran's available service treatment records show no complaints of or treatment for a liver condition at any time during service although the Board acknowledges again that the lack of in-service records does not preclude granting service connection.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  It appears that, following his service separation in April 1964, the Veteran first was treated for a liver condition in approximately January 2013, or nearly 49 years later, when he was hospitalized for complaints of weakness and his liver function tests were elevated.  See Maxson, 230 F.3d at 1333.  

The remaining post-service evidence indicates that, although the Veteran experiences current disability due to a liver condition (diagnosed as cryptogenic cirrhosis of the liver and jaundice), his liver condition is not related to active service or any incident of service, including as due to a service-connected disability.  The June 2013 VA examiner opined that it was less likely than not that the Veteran's liver condition (which was diagnosed as cryptogenic cirrhosis) was caused by active service or any incident of service, to include as due to a service-connected disability.  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates that his liver condition is related to active service.  In summary, the Board finds that service connection for a liver condition is not warranted.

The Veteran also is not entitled to service connection for cirrhosis of the liver on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309; see also Walker, 708 F.3d 1331.  The record evidence does not show, nor does the Veteran contend, that he experienced cirrhosis of the liver during active service or within the first post-service year (i.e., by April 1965) such that service connection is warranted for this disability on a presumptive basis as a chronic disease.  Id.

The Board next finds that the preponderance of the evidence is against the Veteran's claim of service connection for diabetes mellitus as due to a service-connected disability.  Although the Veteran's assertions are not a model of clarity, it appears that he essentially contends that a service-connected disability caused or contributed to his current diabetes mellitus.  The record evidence does not support his assertions of an etiological link between his current diabetes mellitus and a service-connected disability, however.  The Board recognizes initially that the Veteran currently experiences diabetes mellitus and it has proven difficult to treat since it first was diagnosed in approximately the mid-1980's, several decades after his service separation in 1964.  The evidence shows that, although the Veteran currently experiences diabetes mellitus, it was not caused or aggravated by a service-connected disability.  For example, a private clinician noted in April 2009 that the Veteran's worsening diabetes mellitus (manifested by a loss of glycemic control) may have been due to a 50-pound weight gain.  Following his most recent VA diabetes mellitus DBQ in June 2013, the VA examiner opined that it was less likely than not that the Veteran's diabetes mellitus was caused or aggravated by a service-connected disability.  This opinion was fully supported.  See Stefl, 21 Vet. App. at 124.  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates that his diabetes mellitus is related to a service-connected disability.  In summary, the Board finds that service connection for diabetes mellitus as due to a service-connected disability is not warranted.  See 38 C.F.R. § 3.310.

The Board finally finds that service connection for diabetes mellitus is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309; see also Walker, 708 F.3d 1331.  The record evidence does not show, nor does the Veteran contend, that he experienced diabetes mellitus during active service or within the first post-service year (i.e., by April 1965).  The Veteran's available service treatment records show no sugar in his urine at either his enlistment or separation physical examinations.  Thus, service connection is not warranted for diabetes mellitus on a presumptive basis as a chronic disease.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of a bilateral hip disability, a liver condition, and diabetes mellitus have been continuous since service.  He asserts that he continued to experience symptoms relating to a bilateral hip disability (hip pain) and a liver condition after he was discharged from service.  He also contended that a service-connected disability caused or contributed to his diabetes mellitus.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these claimed disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a bilateral hip disability and a liver condition since active service and diabetes mellitus due to a service-connected disability is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and he was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a bilateral hip disability, a liver condition, or for diabetes mellitus for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1964) and initial reported symptoms related to a bilateral hip disability in December 2006 (a 42-year gap), a liver condition in January 2013 (a 49-year gap), and diabetes mellitus in the mid-1980s (a 20-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran sought to establish medical care with a private physician after service in October 1988, he did not report the onset of bilateral hip or liver symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  His complaints in October 1988 instead focused on his diabetes mellitus.  He also did not report, and the private clinician who saw him in October 1988 did not indicate, any relevant history of a service-connected disability causing or contributing to his diabetes mellitus.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).
 
He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claims, the Veteran reported the onset of symptoms to different times.  Specifically, when he filed his service connection claims, he asserted that his bilateral hip disability, liver condition, and diabetes mellitus all began during active service.  On VA joints examination in December 2006, he reported only that he had experienced bilateral hip pain of unknown cause for the previous 3-4 years (or since approximately 2002-2003).  On private outpatient treatment in April 2009, the Veteran was diagnosed as having a history of type II diabetes mellitus for the previous 15 years (or since approximately 1994).  On VA hip and thigh conditions DBQ in June 2013, the Veteran reported only that he had experienced bilateral hip pain since 2007 and was "not sure when it started."  

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no etiological link between active service and a bilateral hip disability and between active service and a liver condition and diabetes mellitus, each including as due to a service-connected disability.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for a liver condition, including as due to a service-connected disability, is denied.

Entitlement to service connection for diabetes mellitus as due to a service-connected disability is denied.


REMAND

The Veteran contends that he incurred diabetes mellitus during active service.  As discussed above, the Board has found that the Veteran's diabetes mellitus was not caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.  The Board also has found that the Veteran is not entitled to service connection for diabetes mellitus on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309; see also Walker, 708 F.3d 1331.  

The Board notes in this regard that it is required to consider all potential theories of entitlement to service connection, including on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304; see also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  Although, as discussed above, the June 2013 VA examiner provided a fully supported opinion concerning the Veteran's assertions of an etiological relationship between his diabetes mellitus and a service-connected disability, this examiner was not asked to provide and did not provide an opinion concerning the asserted etiological relationship between the Veteran's diabetes mellitus and active service on a direct service connection basis.  The question of whether the Veteran's diabetes mellitus is related directly to active service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the June 2013 VA examination report should be returned to the examiner who completed it for an addendum which addresses the asserted etiological relationship between diabetes mellitus and active service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in St. Cloud, Minnesota, and request that the VA examiner who conducted the Veteran's June 3, 2013, VA diabetes mellitus DBQ provide an addendum to this examination report.  Forward the Veteran's claims file and a copy of this remand to this examiner for her review.  In the addendum, this VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diabetes mellitus was caused by, or is otherwise related to, active service.  A complete rationale must be provided for any opinions expressed.

2.  If, any only if, the VA examiner who conducted the Veteran's June 3, 2013, VA diabetes mellitus DBQ is not available, then forward the Veteran's claims file and a copy of this remand to another appropriate clinician for review.  In an addendum to the June 3, 2013, VA diabetes mellitus DBQ, this clinician is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diabetes mellitus was caused or aggravated by active service.  A complete rationale must be provided for any opinions expressed.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO/AMC should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


